ORDER

PER CURIAM:
AND NOW, this 24th day of October, 2005, Alexander B. Dranov having been suspended from the practice of law in the State of New Jersey for a period of three months by Order of the Supreme Court of New Jersey dated May 11, 2005; the said Alexander B. Dranov having been directed on August 10, 2005, to inform this Court of any claim he has that the imposition of the identical or comparable discipline in this Commonwealth would be unwarranted and the reasons therefor; and upon consideration of the responses filed, it is
ORDERED that Alexander B. Dranov is suspended from the practice of law in this Commonwealth for a period of three months, consecutive to the suspension ordered by this Court on October 15, 2004, and he shall comply with all the provisions of Rule 217, Pa.R.D.E.